Mr. Justice Clark
delivered the opinion of the court March 7th, 1887.
On the 24th day of March, 1884, George H. Hocking, the plaintiff below, procured a policy of insurance from the Howard Insurance Co., of New York, in the sum of $2,000, on his two-story, frame, tin-roof building, etc., in Meyersdale, Pennsylvania. The policy was for one year; it provided for $2,000, concurrent insurance, $1,000 of that sum being in the German American Insurance Co. of Pennsylvania and $1,000 in the Commercial Union Co. of London. The three policies mentioned were in full force when the property was burned on the 4th December, 1884. The loss was total, and notice to that effect was promptly given to the company defendant. But the proofs were not furnished until 28th March, 1885. The The plaintiff contended, that as there was but a single subject of insurance which was wholly destroyed, and the company had received immediate notice to that effect, under the rule laid down in Lycoming Ins., Co. v. Schollenberger, 8 Wright, 263, and' other cases, no further proofs were required.
In the case of the German American Ins. Co. v. Hocking, and the Commercial Union Ins. Co. v. Hocking, with which this case was argued, we held, however, that owing to certain peculiar provisions of the policy in each of the cases respectively the rule of Lycoming Ins. Co. v. Schollenberger was inapplicable, and we are for the reasons there expressed well satisfied that it is not applicable in this case.
The first assignment of error is, we think, wholly without merit; the plaintiff in the proofs, did give a statement in negative form as to the origin of the fire, which we think should be regarded as reasonably satisfactory.
The question raised by the second assignment has been fully considered in the case of the Commercial Union Co. v. Hocking, supra, and it will require no further elaboration here. This assignment is not sustained.
The third assignment, however,has more merit; it is to the refusal of the court to affirm the defendant’s fourth point, which point is as follows:
“ That by the terms of the policy, the defendant company was not required to pay the loss until sixty days after the loss shall have been ascertained in accordance with the terms of the policy, and as proofs of loss were not made until 28th March, 1885, and the suit was brought on 17th April, 1885, the right of action had not then accrued to the plaintiff, and the verdict must be for the defendant.”
*420This assignment must be sustained. Our reasons for reversal on this point are fully set forth in German American Co. v. Hocking, supra, and Commercial Union Co. v. Hocking, supra, to which we refer. The suit was premarure and the
Judgment is reversed.